Exhibit 10.1

  

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is effective as of
October 15, 2015 (the “Effective Date”), by and between Landec Corporation (the
“Company”) and Molly A. Hemmeter (the “Executive”).

 

WHEREAS, Executive is currently employed by the Company as its Chief Operating
Officer; and

 

WHEREAS, Executive and the Company desire to enter into this Agreement to set
forth the terms and conditions of Executive’s continued employment with the
Company as its President and Chief Executive Officer (“CEO”);

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

 

1.     POSITION AND DUTIES

 

(a)     Position

 

On the Effective Date, Executive will become President and CEO of the Company.
As President and CEO, Executive shall report to the Board of Directors of the
Company (the “Board”) and will assist the Board in developing and implementing
the Company’s ongoing business strategies and objectives. Executive shall have
such duties, authority and responsibilities that are commensurate with her
position as the Company’s most senior executive officer, including, but not
limited to, being responsible for the general management, oversight and
operations of the Company, and such additional powers and duties as are
prescribed from time to time by the Board.

 

(b)     Obligations

 

During the term of her employment, Executive will devote Executive’s full
business efforts and time to the Company. For the duration of her employment,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board, except Executive may, without approval of the Board,
serve in any capacity with any civil, educational or charitable organization
(“Outside Activity”), provided such services do not interfere with Executive’s
obligations to the Company. In the event that the Board believes Executive’s
Outside Activity interferes with Executive’s obligations to the Company, the
Board shall inform Executive of such interference, and Executive shall have
thirty (30) days to cease such Outside Activity.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.     TERM OF EMPLOYMENT

 

This Agreement covers Executive’s employment with the Company from October 15,
2015 through December 31, 2018 (the “Term”), at which point it will expire
unless renewed or extended by the written consent of both parties.

 

3.     LOCATION

 

Executive will be based at the Company’s executive offices in Menlo Park,
California or elsewhere as may be designated from time to time by the Company.
Executive will be expected to travel to the Company’s offices at other locations
as needed for the performance of her duties and responsibilities.

 

4.     COMPENSATION, BENEFITS AND PERQUISITES

 

(a)     Salary

 

In consideration of services to be rendered by Executive to the Company,
Executive will be paid an annual base salary of $475,000.00 per calendar year
during the Term, unless modified by the Compensation Committee of the Board (the
“Committee”). The annual base salary that is then in effect (the “Base Salary”)
will be earned and paid in equal semi-monthly installments, less any deductions
required by law, pursuant to procedures regularly established by the Company.

 

(b)     Annual Incentive Compensation

 

Executive will continue to participate in the Company’s annual cash bonus plan
as it may be modified from time to time (the “Incentive Plan”). Under the terms
of the current Incentive Plan for fiscal year 2016, Executive’s annual bonus
(the target amount of which is 100% of Executive’s Base Salary) is based upon
attainment of pre-determined goals established by the Board or the Committee.
Actual bonus(es) payable will be determined and paid pursuant to the terms of
the Incentive Plan, but in no event later than the applicable two and one-half
(2-1/2) month period for short-term deferrals as provided in Section 409A of the
Code and the Treasury Regulations thereunder. The Company reserves the right to
modify, amend or discontinue the Incentive Plan at any time, subject to the
provisions of Section 5(e)(iv) below.

 

(c)     Equity Incentive Compensation

 

Executive shall be eligible for grants of equity interests in the Company
(“Compensatory Equity”) at such times and in such amounts as determined by the
Committee. All future grants of Compensatory Equity (and the issuance of any
underlying shares) to Executive shall be: (i) issued pursuant to the 2013 Stock
Incentive Plan (or any applicable stockholder-approved successor plan) (the
“Equity Plan”), and (ii) issued pursuant to an effective registration statement
filed with the Securities and Exchange Commission under the Securities Act of
1933, as amended. At the Board meeting scheduled for July 2016 and subject to
Executive’s continued employment as President and CEO through the date of grant,
Executive shall be granted an option to purchase 150,000 shares of Common Stock
and 50,000 restricted stock units under the Equity Plan. The shares subject to
the option shall vest 1/36 per month commencing on the one-month anniversary of
the date of the grant and the restricted stock units will cliff vest on the
three-year anniversary of the date of the grant. Such options and restricted
stock units will be subject in their entirety to the terms and conditions of the
Equity Plan and the stock option agreement or restrictive stock unit agreement,
respectively, issued thereunder.

 

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

Executive may elect to establish a trading plan in accordance with Rule 10b5-1
of the Securities Exchange Act of 1934 for any of her shares of common stock of
the Company, provided, however, that such trading plan must comply with all of
the requirements for the safe harbor under Rule 10b5-1 and must be approved in
accordance with any Rule 10b5-1 Trading Plan Policy of the Company then in
effect.

 

(d)     Benefits

 

Executive will participate in the Company’s standard medical, life, accident,
disability and retirement plans provided to its eligible employees on no less
favorable terms than for other Company executives, subject in each case to the
generally applicable terms and conditions of the plan or arrangement in question
and any applicable legal requirements and to the determinations of any person or
committee administering such plan or arrangement.

 

(e)     Vacation

 

Executive shall accrue Company paid vacation in accordance with the Company’s
policies and procedures, as may be amended from time to time and which currently
provides for five weeks of vacation per year.

 

(f)     Expenses

 

The Company will reimburse Executive for travel, lodging, entertainment and
other reasonable business expenses incurred by her in the performance of her
duties in accordance with the Company’s general policies, as may be amended from
time to time.

 

5.     TERMINATION OF EMPLOYMENT

 

(a)     Termination Due to Death or Disability

 

Executive’s employment will terminate automatically upon the death of Executive
or when Executive begins to receive benefits under the Company’s Long Term
Disability Plan. In such cases, the Company shall pay Executive (in the case of
long-term disability) or her estate or a person who acquired the right to
receive such payments by bequest or inheritance (in the case of death):

 

(i)     any earned, but unpaid, Base Salary to which Executive is entitled
through the date of termination, which shall be paid within thirty (30) days of
the date of termination; and

 

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

(ii)     Executive’s annual incentive award to which she is entitled, if any,
under the Incentive Plan for the fiscal year in which termination occurs, based
on actual performance (disregarding any requirement that she be employed through
the end of the determination period or on the date the payment is made) and
pro-rated through the date of termination, which shall be paid at the same time
bonuses for such year are paid to active employees under the terms of the
Incentive Plan.

 

Upon payment of such amounts, the Company’s obligations under this Agreement
will then cease.

 

(b)     Termination by Company for Cause

 

The Company may terminate, without liability, Executive’s employment for Cause
(as defined below) at any time and without notice. The Company will pay
Executive any earned, but unpaid Base Salary to which she is entitled through
the date of termination within thirty (30) days of the date of termination of
her employment and thereafter the Company’s obligations under this Agreement
will then cease. Executive will not be entitled to any annual incentive award
under the Incentive Plan for the year in which termination occurs.

 

Termination shall be for “Cause” if Executive:

 

(i)     willfully breaches significant and material duties she is required to
perform;

 

(ii)     commits a material act of fraud, dishonesty, misrepresentation or other
act of moral turpitude;

 

(iii)     is convicted of a felony or another crime which is materially
injurious to the reputation of the Company;

 

(iv)     exhibits gross negligence in the course of her employment;

 

(v)     is ordered removed by a regulatory or other governmental agency pursuant
to applicable law; or

 

(vi)     willfully fails to obey a material lawful direction from the Board.

 

(c)     Termination by Company Without Cause

 

The Company may terminate Executive’s employment and this Agreement, at any
time, for any reason, without Cause.

 

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

If Executive’s employment is terminated by the Company without Cause and not in
connection with a “Change of Control” as described in Section 6(a) below, the
Company shall:

 

(1) pay Executive (in a single lump-sum payment within thirty (30) days of the
date of termination) any earned, but unpaid, Base Salary to which she is
entitled through the date of termination;

 

(2) pay Executive an amount equal to 100% of the Base Salary over the 12-month
period immediately following the date of termination (such amount to be paid in
equal installments on the Company’s regularly scheduled payroll dates), with the
first payment, which shall be retroactive to the day immediately following the
date Executive’s employment terminated, being due and payable on the Company’s
next regular payday for executives that follows the expiration of thirty (30)
days from the date Executive’s employment terminates;

 

(3) cause such number of shares subject to any unvested stock options and such
number of shares of restricted stock, restricted stock units or other awards
made under the Equity Plan as would have vested over the one-year period
beginning on the date of termination to vest and, in the case of awards
requiring exercise or settlement, become exercisable or settled, as applicable,
as of the date of Executive’s termination; provided that with respect to
restricted stock units granted under the Equity Plan that cliff vest beyond the
one-year period beginning on the date of termination, such cliff vesting will be
disregarded for these purposes, and, instead, such number of restricted stock
units as would have vested monthly over the vesting period from the date of
grant until the first anniversary of the date of termination will become vested
as of the date of termination.

 

(4) pay Executive the annual incentive award to which she is entitled, if any,
under the Incentive Plan for the fiscal year in which termination occurs, based
on actual performance (disregarding any requirement that she be employed through
the end of the determination period or on the date the payment is made), and
pro-rated through the date of termination, which shall be paid at the same time
bonuses for such year are paid to active employees under the terms of the
Incentive Plan; and

 

(5) if Executive timely elects to continue her health coverage pursuant to the
federal law commonly referred to as COBRA (“COBRA”) following the termination of
her employment, pay the monthly premiums for such coverage (including any
premium for coverage of Executive’s spouse and eligible dependents) until the
earliest of the date (i) the maximum period permitted under COBRA expires, or
(ii) Executive commences receiving substantially equivalent health insurance
coverage in connection with new employment; provided, however, that if the
foregoing arrangement could subject the Company or Executive to tax or penalty,
the Company shall, in its sole discretion, have the option to cease paying for
such coverage and, in lieu thereof, pay Executive a monthly amount equal to the
monthly amount it had been paying for such premiums for the remainder of the
period provided in this Section 5(c)(5);

 

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

After payment of the termination benefits described in this Section 5(c), the
Company’s obligations under this Agreement will cease.

 

(d)     Voluntary Termination

 

Executive may terminate her employment at any time by giving the Company four
(4) months’ advanced written notice of such termination. In this event, the
Company will pay any earned, but unpaid, Base Salary to which Executive is
entitled through the date of termination within thirty (30) days of the date of
termination, and the Company’s obligations under this Agreement will then cease.
Executive will not be entitled to any annual incentive award under the Incentive
Plan for the year in which she terminates her employment.

 

(e)     Termination For “Good Reason”

 

Executive may also terminate her employment for “Good Reason” upon the
occurrence of any one of the following events without the prior written consent
of Executive, provided that the Good Reason Payout Trigger (as defined below) is
met:

 

(i)     any assignment to Executive of duties other than those contemplated by
this Agreement or typically assumed by a President or CEO, or which represent a
material reduction in the scope and authority of Executive’s position;

 

(ii)     a Company required relocation of Executive’s principal place of work
that requires an increase in Executive’s normal commute of more than 35 miles,
unless such relocation results from the relocation of the Company’s executive
offices;

 

(iii)     any reduction in Base Salary; or

 

(iv)     at such time as the Incentive Plan is approved with respect to any
fiscal year, the target bonus payable to Executive under such Incentive Plan
shall be determined to be an amount which is less than 100% of the Base Salary
of Executive.

 

For Executive to receive the benefits under this Section 5(e) or Section 6(b) as
a result of a termination for Good Reason, all of the following requirements
must be satisfied (the satisfaction of such conditions, the “Good Reason Payout
Trigger”): (1) Executive must provide notice to the Company of her intent to
assert Good Reason for termination within 30 days of the initial existence of
one or more of the conditions set forth in clauses (i) through (iii) above;
(2) the Company must fail within 30 days (the “Cure Period”) from the date of
such notice to remedy such conditions; and (3) if such conditions are not
remedied, Executive must resign within 20 days after the end of the Cure Period.
If the Company remedies such conditions within the Cure Period, Executive may
withdraw her proposed termination or may resign with no benefits under the
voluntary termination provision of Section 5(d) above.

 

If Executive terminates her employment for “Good Reason” other than in
connection with a “Change of Control” as described in Section 6(b) below and the
Good Reason Payout Trigger has been met, Company shall:

 

(1) pay Executive (in a single lump-sum payment within thirty (30) days of the
date of termination) any earned, but unpaid, Base Salary to which she is
entitled through the date of termination;

 

 

 
- 6 -

--------------------------------------------------------------------------------

 

  

(2) pay Executive an amount equal to 100% of the Base Salary over the 12-month
period immediately following the date of termination (or, if higher, at the rate
prior to a reduction referred to in clause (iii) above) (such amount to be paid
in equal installments on the Company’s regularly scheduled payroll dates) with
the first payment, which shall be retroactive to the day immediately following
the date Executive’s employment terminated, being due and payable on the
Company’s next regular payday for executives that follows the expiration of
thirty (30) days from the date Executive’s employment terminates;

 

(3) cause such number of shares subject to any unvested stock options and such
number of shares of restricted stock, restricted stock units or other awards
made under the Equity Plan as would have vested over the one-year period
beginning on the date of termination to vest and, in the case of awards
requiring exercise or settlement, become exercisable or settled, as applicable,
as of the date of Executive’s termination; provided that with respect to
restricted stock units granted under the Equity Plan that cliff vest beyond the
one-year period beginning on the date of termination, such cliff vesting will be
disregarded for these purposes, and, instead, such number of restricted stock
units as would have vested monthly over the vesting period from the date of
grant until the first anniversary of the date of termination will become vested
as of the date of termination.

 

(4) pay Executive the annual incentive award to which she is entitled, if any,
under the Incentive Plan for the fiscal year in which termination occurs, based
on actual performance (disregarding any requirement that she be employed through
the end of the determination period or on the date the payment is made), and
pro-rated through the date of termination, which shall be paid at the same time
bonuses for such year are paid to active employees under the terms of the
Incentive Plan; and

 

(5) if Executive timely elects to continue her health coverage pursuant to COBRA
following the termination of her employment, pay the monthly premiums for such
coverage (including any premium for coverage of Executive’s spouse and eligible
dependents) until the earliest of the date (i) the maximum period permitted
under COBRA expires, or (ii) Executive commences receiving substantially
equivalent health insurance coverage in connection with new employment;
provided, however, that if the foregoing arrangement could subject the Company
or Executive to tax or penalty, the Company shall, in its sole discretion, have
the option to cease paying for such coverage and, in lieu thereof, pay Executive
a monthly amount equal to the monthly amount it had been paying for such
premiums for the remainder of the period provided in this Section 5(e)(5);

 

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

After payment of the termination benefits described in this Section 5(e), the
Company’s obligations under this Agreement shall cease.

 

(f)     Termination Obligations

 

Executive acknowledges and agrees that all personal property and equipment
furnished to or prepared by Executive in the course of or incident to her
employment belong to the Company and shall be promptly returned to the Company
upon termination of employment; provided that if Executive’s employment is
terminated pursuant to Sections 5(c), 5(e) or 6, Executive will be allowed to
retain her Company laptop computer after the Company removes any and all
confidential and proprietary information belonging to the Company. Executive
further acknowledges and agrees that all confidential materials and documents,
whether written or contained in computer files, diskettes or any other media,
remain the property of the Company and shall be promptly returned to the Company
upon termination of employment, to the extent reasonably practicable for
Executive to do so.

 

6.     CHANGE OF CONTROL

 

A “Change of Control” is defined as the occurrence of one or more of the
following events:

 

(i)     a report on Schedule 13D is filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Securities Exchange Act of 1934
disclosing that any person other than the Company, a subsidiary of the Company,
or any employee benefits plan sponsored by the Company, is the beneficial owner
of 50% or more of the combined voting power of the then-outstanding securities
of the Company;

 

(ii)     any person purchases securities pursuant to a tender or exchange offer,
which, upon the consummation thereof, results in beneficial ownership by such
person of 50% or more of the voting power of the then-outstanding securities of
the Company;

 

(iii)     the Company consummates a consolidation or merger of the Company in
which the Company is not the surviving corporation, or the Company’s shares are
converted to cash, securities or other property, or all or substantially all of
the assets of the Company are sold, leased, exchanged or transferred; or,

 

(iv)     a majority of the members of the Board change within a 24-month period
unless the election or nomination for election of such Directors shall have been
approved by a majority of the Directors still in office who were also Directors
at the beginning of such 24-month period.

 

(a)     Termination by Company Without Cause Following a Change of Control

 

If, within a period of two (2) years subsequent to a Change of Control,
Executive’s employment is terminated by the Company without Cause, the Company
shall:

 

(1) pay Executive (in a single lump-sum payment within thirty (30) days of the
date of termination of her employment) any earned, but unpaid, Base Salary to
which she is entitled through the date of termination;

 

 

 
- 8 -

--------------------------------------------------------------------------------

 

  

(2) pay Executive an amount equal to 150% of the Base Salary over the 18-month
period immediately following the date of termination (such amount to be paid in
equal installments on the Company’s regularly scheduled payroll dates), with the
first payment, which shall be retroactive to the day immediately following the
date Executive’s employment terminated, being due and payable on the Company’s
next regular payday for executives that follows the expiration of thirty (30)
days from the date Executive’s employment terminates;

 

(3) pay Executive the annual incentive award to which she is entitled, if any,
under the Incentive Plan for the fiscal year in which termination occurs, based
on actual performance (disregarding any requirement that she be employed through
the end of the determination period or on the date the payment is made), and
pro-rated through the date of termination, which shall be paid at the same time
bonuses for such year are paid to active employees under the terms of the
Incentive Plan; and

 

(4) if Executive timely elects to continue her health coverage pursuant to COBRA
following the termination of her employment, pay the monthly premiums for such
coverage (including any premium for coverage of Executive’s spouse and eligible
dependents) until the earliest of the date (i) the maximum period permitted
under COBRA expires, or (ii) Executive commences receiving substantially
equivalent health insurance coverage in connection with new employment;
provided, however, that if the foregoing arrangement could subject the Company
or Executive to tax or penalty, the Company shall, in its sole discretion, have
the option to cease paying for such coverage and, in lieu thereof, pay Executive
a monthly amount equal to the monthly amount it had been paying for such
premiums for the remainder of the period provided in this Section 6(a)(4).

 

After payment of the termination benefits described in this Section 6(a), the
Company’s obligations under this Agreement shall cease.

 

(b)     Termination for “Good Reason” Following a Change of Control

 

If Executive terminates her employment for “Good Reason” within a period of two
(2) years following a Change of Control, and the Good Reason Payout Trigger has
been met, the Company shall:

 

(1) pay Executive (in a single lump-sum payment within thirty (30) days of the
date of termination of her employment) any earned, but unpaid, Base Salary to
which she is entitled through the date of termination;

 

 

 
- 9 -

--------------------------------------------------------------------------------

 

 

(2) pay Executive an amount equal to 150% of the Base Salary over the 18-month
period immediately following the date of termination (such amount to be paid in
equal installments on the Company’s regularly scheduled payroll dates), with the
first payment, which shall be retroactive to the day immediately following the
date Executive’s employment terminated, being due and payable on the Company’s
next regular payday for executives that follows the expiration of thirty (30)
days from the date Executive’s employment terminates;

 

(3) pay Executive the annual incentive award to which she is entitled, if any,
under the Incentive Plan for the fiscal year in which termination occurs, based
on actual performance (disregarding any requirement that she be employed through
the end of the determination period or on the date the payment is made), and
pro-rated through the date of termination, which shall be paid at the same time
bonuses for such year are paid to active employees under the terms of the
Incentive Plan; and

 

(4) if Executive timely elects to continue her health coverage pursuant to COBRA
following the termination of her employment, pay the monthly premiums for such
coverage (including any premium for coverage of Executive’s spouse and eligible
dependents) until the earliest of the date (i) the maximum period permitted
under COBRA expires, or (ii) Executive commences receiving substantially
equivalent health insurance coverage in connection with new employment;
provided, however, that if the foregoing arrangement could subject the Company
or Executive to tax or penalty, the Company shall, in its sole discretion, have
the option to cease paying for such coverage and, in lieu thereof, pay Executive
a monthly amount equal to the monthly amount it had been paying for such
premiums for the remainder of the period provided in this Section 6(b)(4).

 

After payment of the termination benefits described in this Section 6(b), the
Company’s obligations under this Agreement shall cease.

 

(c)     Acceleration Upon a Change of Control

 

Upon the occurrence of a Change of Control, all of Executive’s shares subject to
any unvested stock options and all shares of restricted stock, restricted stock
units or other awards granted under the Equity Plan to Executive shall
immediately vest and, in the case of awards requiring exercise or settlement,
become exercisable or settled, as applicable.

 

(d)     Survival

 

Notwithstanding anything herein to the contrary, to the extent a Change of
Control occurs during the Term, this Section 6 and Sections 7, 8, 9, 10 and such
other Sections as are necessary to give effect to such Sections shall survive
the expiration of the Term and continue for a period of two (2) years following
such Change of Control (or such later period as provided for therein).

 

 

 
- 10 -

--------------------------------------------------------------------------------

 

 

7.     PARACHUTE PAYMENTS AND SECTION 409A

 

(a)     Best After-Tax Result

 

If Executive becomes entitled to any payment or benefit from the Company or
otherwise pursuant to a Change of Control (the “Payments”) that would (a)
constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (b) but for this
Section, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the aggregate value of such Payments shall be equal to the
Reduced Amount. The “Reduced Amount” shall be either (x) the Payments reduced to
the extent necessary to ensure that no portion of the Payments will be subject
to the Excise Tax, or (y) the full amount of the Payments; whichever amount,
after taking into account all applicable taxes, including, federal, state and
local employment taxes, income taxes and the Excise Tax (all computed at the
highest applicable marginal rate, after taking into account the deductibility of
state income taxes against federal income taxes to the extent allowable),
results in Executive’s receipt, on an after-tax basis, of the greater amount.

 

(b)     Order of Reduction of Parachute Payments

 

If a reduction in payments or benefits constituting “parachute payments” is
necessary so that the aggregate value of the Payments equals the Reduced Amount,
reduction shall occur in the following order: (a) reduction of cash payments;
(b) cancellation of accelerated vesting under Section 6(c); and (c) reduction of
other employee benefits provided herein. In the event that accelerated vesting
under Section 6(c) is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the equity awards (i.e.,
acceleration of vesting for the earliest granted equity awards shall be
cancelled last).

 

(c)     Calculations

 

Unless Executive and the Company agree otherwise in writing, the determination
of the calculations required under this Section 7 will be made in writing by the
independent auditors who are primarily used by the Company immediately prior to
the Change of Control (the “Accountants”). For purposes of making the
calculations required by this Section 7, the Accountants may make reasonable,
good faith interpretations concerning the application of Sections 280G and 4999
of the Code. Executive and the Company agree to furnish such information and
documents as the Accountants may reasonable request in order to make a
determination under this Section 7. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 7.

 

(d)     Compliance with Section 409A

 

The payments and entitlements provided for under this Agreement are intended to
qualify for the short-term deferral exception to Section 409A of the Code as
described in Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
possible, and to the extent they do not so qualify, they are intended to qualify
for the involuntary separation pay plan exception to Section 409A of the Code as
described in Treasury Regulation Section 1.409A-1(b)(9)(iii) to the maximum
extent possible. The amounts paid pursuant to this Agreement that are intended
to qualify for the exemption for separation pay due to an involuntary separation
from service shall be paid, consistent with Treasury Regulation
Section 1.409A-1(b)(9)(iii)(B), no later than the last day of the second taxable
year of Executive following the taxable year of Executive in which the
“separation from service” (as defined in Section 1.409A-1(h) of the Treasury
regulations after giving effect to the presumptions contained therein) occurs.
For purposes of this Agreement, each payment described herein shall be
considered a separate payment.

 

 

 
- 11 -

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary in this Agreement, if any payment or
entitlement provided for in this Agreement constitutes a “deferral of
compensation” (as such term is defined in Section 409A of the Code) (e.g.,
because such payment would be in excess of the payments subject to an exception
described in the immediately preceding paragraph) within the meaning of
Section 409A of the Code and cannot be paid or provided in the manner provided
herein without subjecting Executive to additional tax, interest or penalties
under Section 409A of the Code as a result of the operation of Section
409A(a)(2)(B)(i) of the Code or Treasury Regulation Section 1.409A-3(i)(2), then
any such payment and/or entitlement which would, but for the operation of this
Section 7(d), be payable during the first six months following Executive’s
“separation from service” shall be paid or provided to Executive instead in a
lump sum on the first day of the seventh month following the date of Executive’s
“separation from service.” For purposes of this Agreement, all references to
“termination of employment” and correlative phrases shall be construed to
require a “separation from service” (as defined in Section 1.409A-1(h) of the
Treasury regulations after giving effect to the presumptions contained therein).

 

8.     RELEASE

 

It shall be a condition to the payment by the Company of the severance benefits
payable to Executive under Section 5(c), 5(e), 5(f) or 6 that Executive signs a
general release of all claims in substantially the form set forth in Exhibit A
hereto and delivers such signed release to the Company within twenty-one (21)
days following the date of termination and allows the release to become
effective. No severance benefits will be paid unless and until the release
becomes effective.

 

9.     SOLICITATION OF EMPLOYEES, CONSULTANTS AND OTHER PARTIES

 

Executive agrees that during the term of her employment, and for a period of two
(2) years thereafter, Executive shall not either directly or indirectly solicit,
induce or recruit any employees or consultants of the Company or any of its
subsidiaries to terminate their relationship with the same, or attempt to
solicit, induce or recruit employees or consultants of the Company or any of its
subsidiaries, either for Executive or for any other person or entity. Further,
for a period of two (2) years following termination of her employment, Executive
shall not solicit any licensor to or customer of the Company or any of its
subsidiaries or any licensee of products of the Company or any of its
subsidiaries, in each case, that are known to Executive, with respect to any
business, products or services that are directly competitive to the products or
services offered by the Company or any of its subsidiaries or that are under
development as of the date of such termination.

 

 

 
- 12 -

--------------------------------------------------------------------------------

 

 

10.     CONFIDENTIAL INFORMATION

 

Executive agrees at all times during the term of this Agreement and thereafter,
to hold in strictest confidence, and not to use, except for the benefit of the
Company, or to disclose to any person, firm, corporation or other entity without
written authorization of the Board, any Confidential Information of the Company
and agrees to abide by the terms of her Confidential Information and Invention
Assignment Agreement with the Company. Executive understands that “Confidential
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, supplies, customer lists, prices and costs, markets,
software, developments, inventions, laboratory notebooks, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, licenses, finances, budgets or other business information disclosed
to Executive by the Company either directly or indirectly in writing, orally or
by drawings or observation of parts or equipment or created by Executive during
the term of this Agreement. Executive understands that “Confidential
Information” also includes, but is not limited to, information pertaining to any
aspects of the Company’s business which is either information not known by
actual or potential competitors of the Company or is proprietary information of
the Company or its customers or suppliers, whether of a technical nature or
otherwise. Executive further understands that Confidential Information does not
include any of the foregoing items which have become publicly and widely known
and made generally available through no wrongful act of Executive or of others
who were under confidentiality obligations as to the item or items involved.

 

11.     ASSIGNMENT

 

Executive’s rights and obligations under this Agreement may not be assigned, and
any attempted assignment shall be null and void. The Company may assign this
Agreement, but only to a successor or affiliated organization.

 

12.     NOTICES

 

All notices referred to in this Agreement shall be in writing and delivered to
the Company at its principal address, 3603 Haven Avenue, Menlo Park, CA
94025-1010, or to Executive at her home address.

 

13.     ENTIRE AGREEMENT

 

The terms of this Agreement are intended by the parties to be the final
expression of their agreement with respect to the employment of Executive by the
Company and may not be contradicted by evidence of any prior or contemporaneous
agreement. The parties further intend that, except as set forth in the
Confidential Information and Invention Assignment Agreement, this Agreement
shall constitute the complete and exclusive statement of its terms, and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative
or other legal proceeding involving this Agreement.

 

14.     AMENDMENTS AND WAIVERS

 

This Agreement may not be modified, amended or terminated except in writing,
signed by Executive and by a duly authorized representative of the Company other
than Executive. No failure to exercise and no delay in exercising any right,
remedy or power hereunder shall operate as a waiver thereof.

 

 

 
- 13 -

--------------------------------------------------------------------------------

 

 

15.     SEVERABILITY AND ENFORCEMENT

 

If any provision of this Agreement shall be held by a court of competent
jurisdiction to be invalid, unenforceable or void, the remainder of this
Agreement shall remain in full force and effect.

 

16.     GOVERNING LAW

 

This Agreement shall be interpreted and construed in compliance with the laws of
the state of California, unless a superseding Federal law is applicable.

 

17.     WITHHOLDING

 

All payments made by the Company under this Agreement shall be reduced by any
tax or other amounts required to be withheld by the Company under applicable
law.

 

18.     ARBITRATION

 

The Company and Executive agree that any and all disputes arising out of the
terms of this Agreement, Executive’s employment or Executive’s compensation and
benefits, or their interpretation, will be subject to binding arbitration in San
Francisco, California before the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes. The Company and
Executive agree that the prevailing party in any arbitration will be entitled to
enforce the arbitration award in a court of competent jurisdiction. The Company
and Executive hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. In the event of any litigation of
any controversy or dispute arising out of or in connection with this Agreement,
its interpretations, its performance or the like, the prevailing party shall be
awarded reasonable attorneys’ fees and/or costs.

  

[Remainder of page intentionally left blank]

 

 

 
- 14 -

--------------------------------------------------------------------------------

 

  

This Executive Employment Agreement was executed as of October 15, 2015.

  

  COMPANY:        

 

LANDEC CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Catherine A. Sohn

 

 

Name:

Dr. Catherine A. Sohn

 

 

Title:

Chairman of the Compensation Committee of the Board of Directors

 

     

 

 

By:

/s/ Steven Goldby

 

 

Name:

Steven Goldby

 

 

Title:

Chairman of the Board of Directors

 

 

 

  EXECUTIVE:  

 

 

 

 

MOLLY A. HEMMETER

 

 

 

 

 

 

/s/ Molly A. Hemmeter

 

 

 

 
- 15 -

--------------------------------------------------------------------------------

 

  

Exhibit A

 

Form of Release

 

I hereby confirm that at all times in the future I shall remain subject to the
Company’s confidential information and invention assignment agreement signed by
me.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which I am informed reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in her
favor at the time of executing the release, which if known by her must have
materially affected her settlement with the debtor.” I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

 

Except as otherwise set form in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries and all of their
officers, directors, agents, servants, employees, shareholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys fees and costs, damages,
indemnities and obligations of every kind and nature, in law, equity or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim for indemnification I may have as a result of
any third party action against me based on my conduct) arising at any time up to
and including the date I execute this Release, including, but not limited to:
all such claims and demands directly or indirectly arising out of or in any way
connected with my employment with the Company or the termination of that
employment (except as stated below), including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to stock, stock options or
any other ownership interests in the Company, fringe benefits, or severance pay;
claims pursuant to any federal, state or local law or cause of action including,
but not limited to, the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the Employee
Retirement Income Security Act of 1974, as amended; the Americans with
Disabilities Act of 1990, the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this Release shall be
construed in any way to release the Company from (a) its post employment
obligations under Executive Employment Agreement by and between Executive and
the Company, dated as of October 15, 2015 or (b) its obligation to indemnify me
pursuant to the Company’s indemnification obligation pursuant to agreement or
applicable law.

 

 

 
- 16 -

--------------------------------------------------------------------------------

 

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing that: (A) my waiver and release do not apply
to any rights or claims that may arise on or after the date I execute this
Release; (B) I have the right to consult with an attorney prior to executing
this Release; (C) I have twenty-one (21) days to consider this Release (although
I may choose to voluntarily execute this Release earlier); (D) I have seven (7)
days following my execution of this Release to revoke the Release; (E) this
Release shall not be effective until the date upon which the revocation period
has expired, which shall be the eighth (8th) day after I execute this Release;
and (F) if any provision of this Release is found to be unenforceable, it shall
not affect the enforceability of the remaining provisions and the
court/arbitrator shall enforce all remaining provisions to the extent permitted
by law.

 

 

 

 

Molly A. Hemmeter

 

 

 

 

 

 

 

 

 

 

 

Date: _____________, 20__

 

 

 

 

 

 

 

 - 17 -